Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 1 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 2 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 3 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 4 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 5 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 6 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 7 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 8 of 10
Case 18-71624-jwc   Doc 17   Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document     Page 9 of 10
Case 18-71624-jwc   Doc 17    Filed 02/27/19 Entered 02/27/19 17:57:28   Desc Main
                             Document      Page 10 of 10
